MORTON, District Judge.
The facts are not stated in the certificate of the referee; but they are not in dispute and from statements of counsel appear to be as follows: The bankrupt had funds on deposit in the Fidelity Trust Company. They were attached on trustee *142process in a suit against'the bankrupt by Childs, Sleeper & Co. on April 15, 1919. After the attachment the Trust Company, by mistake, paid out the funds on checks drawn in favor of certain creditors of the bankrupt. Nine days later the bankrupt was adjudicated on a voluntary petition. Upon the adjudication, the Trust Company, contending that the attachment had thereby been dissolved, undertook to offset its claim against the bankrupt on the checks paid by mistake against the amount of the deposit. About a month later the receiver of the bankrupt moved to have the attachment of Childs, Sleeper & Co. retained for the benefit of the estate. The learned referee so ordered, and directed Childs, Sleeper & Co. to assign their claim against the bankrupt to the trustees for the benefit of the estate, and the trustees to prosecute the suit to judgment, with the object of securing the funds affected by the attachment.
In so doing; it seems to me, he was plainly right. The mistake of the bank in paying out the deposit after the attachment had been served would not have diminished the rights of the attaching creditor ; and on the facts as they now appear I perceive no good reason why it should be held to diminish the rights of the trustees.
Order affirmed.